Citation Nr: 0113609	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  94-01 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.

2.  Entitlement to a compensable evaluation for atopic 
dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1998 on appeal from an 
October 1992 rating decision, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was provided notice of a scheduled May 1999 
VA examination.  

3.  The veteran failed to report for the scheduled May 1999 
VA examination without good cause.  

4.  The veteran's folliculitis barbae has not been shown to 
result in exfoliation, exudation or itching.  

5.  The veteran's atopic dermatitis has not been shown to 
result in exfoliation, exudation or itching.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to a compensable 
evaluation for psuedofolliculitis barbae is without legal 
merit.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.655 
(2000).

2.  The veteran's claim for entitlement to a compensable 
evaluation for atopic dermatitis is without legal merit.  38 
U.S.C.A. § 501; 38 C.F.R. § 3.655.

3.  In the alternative, the schedular criteria for a 
compensable evaluation for pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7814 (2000).

4.  In the alternative, the schedular criteria for a 
compensable evaluation for atopic dermatitis have not been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current noncompensable 
evaluations assigned for his pseudofolliculitis barbae and 
atopic dermatitis do not adequately reflect the severity of 
those disabilities.  He contends that these disabilities have 
increased in severity.  Therefore, a favorable determination 
has been requested.

As a preliminary matter, the Board observes that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with a claim for an increase, the 
claim shall be denied.  This regulation is only enforced if 
the claimant cannot show good cause for missing a scheduled 
examination.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a) & (b).  Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

Applying this regulation to the case before the Board, the 
Board finds that the veteran's claim for compensable 
evaluations for pseudofolliculitis barbae and atopic 
dermatitis must be denied as a matter of law.  38 C.F.R. § 
3.655(a) & (b).  In so finding, the Board points out that its 
December 1998 remand advised the veteran that failure to 
report for a scheduled examination could have adverse 
consequences to his claim as the information requested on the 
examination would address questions of causation and 
symptomatology that were vital to his claims.  The December 
1998 remand further informed the veteran that the governing 
regulation provides that failure to report without good cause 
for an examination in conjunction with a claim for an 
increased rating would result in the denial of the claim.  

Thereafter, VA correspondence dated and sent to the veteran 
in February 1999 informed him that failure to appear for a 
scheduled VA examination would result in adjudication on the 
basis of the evidence of record, or denial of his claim.  VA 
correspondence to the veteran dated in May 1999 informed him 
as to the time and place of a VA examination scheduled in 
connection with his claims.  A May 1999 record indicates that 
the veteran failed to report for the scheduled VA 
examination.  A Supplemental Statement of the Case (SSOC), 
dated and sent to the veteran in November 1999, refers to his 
failure to appear for his scheduled VA examination.

The claims file does not include any explanation from the 
veteran regarding his failure to report for the scheduled VA 
examination.  Nor does it include any indication that the 
veteran did not receive the December 1998 remand, the 
February 1999 correspondence, the May 1999 notice of the 
scheduled VA examination, or the November 1999 SSOC, such as 
their return by the U.S. Post Office as undeliverable.  The 
Board also notes that these notices were sent to the 
veteran's current address of record.  The veteran has not 
changed his address.  The Board points out that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that as a matter 
of law the veteran is not entitled to compensable evaluations 
for pseudofolliculitis barbae or atopic dermatitis.  When the 
law is dispositive of a claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board further finds 
that it is not prejudicial to the claimant to enter this 
determination without further referral to the RO to consider 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (hereafter VCAA).  The veteran was fully 
and adequately informed as to the governing regulatory 
provisions concerning the consequences of a failure to report 
for a scheduled VA examination without good cause in a claim 
for increase.  Thus, the actions of the Board and the RO 
fully satisfied the notice requirements of the VCAA.  As his 
failure to report without good cause bars review of this 
claim on the merits as a matter of law, the development 
provisions of the VCAA are moot.

The Board will also rule in the alternative under the 
authority of Holbrook v. Brown, 8 Vet. App. 91 (1995).  Even 
if the claim for compensable evaluations for 
pseudofolliculitis barbae and atopic dermatitis were 
adjudicated on the basis of the evidence of record, the 
result would not change.

In this regard, the Board is satisfied that all relevant 
evidence has been obtained with respect to these claims and 
that VA has made reasonable efforts to assist the veteran 
substantiate his claims as provided by the VCAA.  The Board 
notes that records pertaining to the veteran's service and 
post-service VA and private treatment records have been 
obtained.  In February 1999 correspondence, the RO requested 
that the veteran identify his VA and private health care 
providers to enable VA to obtain additional treatment 
records.  There is no indication that the veteran replied to 
this request for information.  The November 1999 SSOC refers 
to the veteran's failure to provide this information.

The claims file does not include any explanation from the 
veteran regarding his failure to submit the requested 
information regarding treatment for the claimed disabilities.  
Nor does it include any indication that the veteran did not 
receive the February 1999 request for information or the 
November 1999 SSOC, such as their return by the U.S. Post 
Office as undeliverable.  The Board also notes that these 
notices were sent to the veteran's current address of record.  
The veteran has not changed his address.

The VA always has constructive knowledge of those items 
generated by VA.  Bell v. Derwinski, 2 Vet. App 611, 613 
(1992).  As a result, in this case additional VA treatment 
records have been obtained despite the veteran's lack of 
cooperation.  On the other hand, the VA's duty to assist a 
claimant obtain private medical records is conditional on the 
claimant's authorization of VA to obtain such records.  See 
VCAA.  The Board therefore finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  Id.  The Board 
further finds that the correspondence provided the veteran by 
the RO, including the statement of the case and supplemental 
statement of the case, has provided him with adequate notice 
of what type of evidence is necessary to substantiate his 
claim under the VCAA.

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Historically, the veteran was granted service connection for 
pseudofolliculitis barbae and atopic dermatitis, upper trunk 
and legs, resolving, by a June 1978 rating decision.  The 
evaluation for each disability was noncompensable, effective 
in March 1978.  The evaluations were based in part on the 
report of a June 1978 VA examination.  The examination found 
a scattered maculopapular rash on the veteran's upper chest 
and back, a rash on the beard region, and papular lesions on 
the face with evidence of secondary infection.  The 
noncompensable evaluations have remained in effect.  

Private medical records dated during the appeal period 
include a September 1992 outpatient treatment report from the 
Los Angeles County - University of Southern California 
Medical Center.  The veteran complained in part of an 
erythematous lesion on or near the penis.  The diagnosis was 
STD.  An August 1993 Department of Rehabilitation physical 
examination report indicates that the veteran's skin was 
normal.  No pertinent diagnosis was provided.

Medical records from VA show that in September 1992, the 
veteran sought a prescription for medication previously 
prescribed for a penile sore.  In November 1992, he was 
provided a medical consultation in part for various 
complaints including spots on the penis and pruritus.  The 
assessment was rule out gonorrhea/ chlamydia.   

VA treatment notes dated in February 1994 refer to the 
excision of a boil earlier that month.  In early March 1994, 
the veteran sought treatment for a two-week history of a cyst 
on the right inner thigh as well as a few erythematous 
papules on the chin.  The assessment was draining extensive 
intraduct component and pseudofolliculitis.  The plan was to 
use HC1 and shaving cream.  On physical examination in the 
middle of March 1994, a 1-cm nodule on the right upper thigh 
was drained.  A non-tender beard area with papules was noted.  
The assessment was abscess vs. infected extensive intraduct 
component, and pseudofolliculitis barbae.  The plan was to 
use medication and cream.  On follow-up at the end of March 
1994, the right inner thigh nodule was healing well and there 
remained papules on the beard area.  The plan was to use 
medication and cream.  In November 1994, the veteran sought 
treatment for a 1-cm poorly demarcated nodule on the left 
inner thigh of two week's duration with follicular puncture.  
The assessment was inflamed extensive intraduct component.  
The plan was to use medication.  The report of a December 
1994 follow-up provided an assessment of folliculitis.  The 
plan was to use heat compresses and medication.  

In May 1999, the veteran failed to report for a scheduled VA 
examination.  

An October 1999 VA progress note indicates that the veteran 
was seen for on and off cysts on the hips, legs and groin 
that released pus with pressure.  On physical examination, 
there was one ceptic (sic) firm lesion of 0.8 cm on the left 
groin area of the scrotum.  The assessment was extensive 
intraduct component folliculitis by history.  The veteran was 
to use medication, hibiclens soap and a cleanser.

A VA progress note dated in March 2000 provides that the 
veteran was seen that day in the dermatology clinic.  He was 
diagnosed as having intertrigo in the groin area, and had a 
history of secondary folliculitis and carbuncles on the area.  

Turning to the relevant laws, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 

The veteran's atopic dermatitis has been evaluated by analogy 
to eczema under Diagnostic Code 7806.  The veteran's 
pseudofolliculitis barbae has been evaluated as tinea barbae 
under Diagnostic Code 7814.  Tinea barbae is in turn 
evaluated as eczema.  See 38 C.F.R. § 4.20 (2000).

Pursuant to Diagnostic Code 7806, a noncompensable (zero 
percent) rating is warranted for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching which is 
constant, extensive lesions, or marked disfigurement.  
Finally, a 50 percent rating is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when it is exceptionally 
repugnant.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable evaluation for the veteran's 
pseudofolliculitis barbae or atopic dermatitis.  

The Board first observes that the veteran's private treatment 
in 1992 was for dermatologic symptoms associated with 
sexually transmitted diseases.  The 1993 private examination 
was negative for abnormal skin findings.  Accordingly, these 
medical records do not support entitlement to compensable 
evaluations for the veteran's pseudofolliculitis barbae and 
atopic dermatitis.  

The clinical findings set forth in the veteran's VA treatment 
records are also probative evidence against entitlement to 
compensable evaluations.  These treatment records demonstrate 
that the veteran has had few complaints during the appeal 
period.  They show that the veteran's disabilities resulted 
in very little symptomatology.  

The VA treatment notes dated in 1994 fail to show that either 
of the veteran's service-connected dermatologic disabilities 
resulted in any exfoliation, exudation or itching.  Nor do 
they show involvement of an extensive area.  The evidence 
shows that during that year, the veteran's atopic dermatitis 
resulted in only two cysts on the veteran's inner thighs.  
The evidence shows that his folliculitis barbae resulted in 
only non-tender papules on his chin.  

The VA treatment records indicate a gap of approximately five 
years, from late 1994 to late 1999, for which there is no 
clinical evidence of pertinent complaints, findings, 
symptoms, or diagnoses.  The VA treatment notes dated in 
October 1999 and March 2000 do provide assessments of 
extensive intraduct component, folliculitis and intertrigo.  
However, they provide no clinical evidence of exfoliation, 
exudation, or itching.  Nor do they show involvement of an 
exposed or extensive area.  In fact, the veteran's groin was 
the only area observed to have any dermatologic activity.  

The Board recognizes the veteran's contentions that his 
folliculitis barbae and atopic dermatitis have increased in 
severity and warrant compensable evaluations.  As a 
layperson, the veteran is competent to testify as to 
observable symptoms.  In this regard, however, the Board 
notes that the medical records indicate that he has made few 
pertinent complaints during the appeal period.  Further, as a 
layperson the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
severity.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
a result, his own assertions that his service-connected 
disabilities warrant compensable evaluations are not 
probative.  

In light of the foregoing, the clear weight of the evidence 
is against the claim.  Under these circumstances, the benefit 
of the doubt doctrine is not for application.


ORDER

A compensable evaluation for pseudofolliculitis barbae is not 
warranted.

A compensable evaluation for atopic dermatitis is not 
warranted.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 

